   

Case 1:03-md-01570-GBD-SN Document 4377 Filed Of /@4Hi@spRage 1 of 3
DOCUMENT

 

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #
SOUTHERN DISTRICT OF NEW YORK DATE FILED: | 1.4/4
Hogan et al.
y CERTIFICATE OF MAILING
Case No.: 1icv7550(GBD\(SN)
fran et al, SEARS STORRS) (SW)

 

 

I hereby certify under the penalties of perjury that on the 24 day of January , 2019, I
served: Ayatollah ali hoseini-Khamenei c/o H.E. Mohammad Javad Zarif, Foreign Minister of the Islamic
Republic of Iran, Ministry of Foreign Affairs of the Islamic Republic of Iran, Imam Khomeini Avenue,
Tehran Iran

CI the individual of the foreign state, pursuant to the provisions of FRCP 4(£)2(c)(ii).

Cc the head of the ministry of foreign affairs, pursuant to the provisions of the Foreign
Sovereign Immunities Act, 28 U.S.C. § 1608(a)(3).

the Secretary of State, Attn: Director of Consular Services, Office of Policy Review and

Inter-Agency Liaison (CA/OCS/PRI), U.S. Department of State, SA-29, 4" Floor, 2201 C Street NW,
Washington, DC 20520, pursuant to the provisions of the Foreign Sovereign Immunities Act, 28 U.S.C.
§ 1608(a)(4).

LJ the head of the agency or instrumentality of the foreign state, pursuant to the provisions
of the Foreign Sovereign Immunities Act, 28 U.S.C. § 1608(b)(3)(B).

 

 

 

 

2__ copy(ies) of the See Attached Rider
by Fedex 774207892460.
Dated: New York, New York a! i i co,
1/24/2019 a ar oe Es
Rusy J. KRADOK, « :
CLERK OR COURT” Py ake
: ok Od : | ' os
i ey ' :
we ee £ a
Sho fe eh ee
Shanee Meleod*: Ce »,

  

DEPUTY CLERK! '/.)0) 8 0

 
Case 1:03-md-01570-GBD-SN Document 4377 Filed 01/24/19 Page 2 of 3

Rider to Clerk Certificate of Mailing
Case No. 11cv7550{GBD}(SN)

DOCUMENTS MAILED:

(1)
(2)

(6)

(7)

(8)

(10)

(11)

(12)

Cover Letter to Mohammad Javad Zarif, Foreign Minister of the Islamic Republic of tran;
U.S. District Court for the Southern District of New York Clerk’s Certificate of Default,
dated March 17, 2015 {Hoglan Decket No. 89);

Notice of Default Judgment prepared in accordance with 22 CFR § 93.2;

Order of Judgment Regarding Liability entered by U.S. District Judge George B. Daniels
on August 31, 2015 (MDL Dacket No. 3027);

Findings of Fact and Conclusions of Law entered by U.S. District Judge George B. Daniels
on August 31, 2015 (Hoglan Docket No. 111};

Report and Recommendation #1 by U.S. Magistrate Judge Sarah Netburn, dated October
12, 2016 (Hoglan Docket No. 171);

Report and Recommendation #2 by U.S. Magistrate Judge Sarah Netburn, dated October
14, 2016 (Hogian Docket No. 172);

Report and Recommendation #3 by U.S. Magistrate Judge Sarah Netburn, dated October
24, 2016 (MDL Docket No, 3374);

Partial Order and Judgment entered by U.S. District Judge George B. Daniels on October
31, 2016 (Hoglan Docket No. 178};

Memorandum Decision and Order entered by U.S. District Judge George B. Daniels on
October 31, 2016 (MDL Docket No. 3383);

Memorandum Decision and Order entered by U.S, District Judge George B. Daniels on
October 31, 2016 (MDL Docket No. 3384);

Memecrandum Decision and Order entered by U.S. District Judge George B. Danieis on
June 21, 2017 (MDL Docket No. 3633);

Report and Recommendation #4 by U.S. Magistrate Judge Sarah Netburn, dated August
8, 2017 {Hogian Docket No. 219);

Memorandum Decision and Order entered by U.S. District Judge George B. Daniels on
November 17, 2017 (MDL Docket No. 3795};

Final Order and Judgment on Compensatory Damages entered by U.S. District Judge
George B. Daniels on February 26, 2018 {MDL Docket No. 3905);

Text of the Foreign Sovereign Immunities Act, 28 U.S.C. §1602, et seq.;

Right to Appeal Notice; and

Right to Appeal Farm

Certified Farsi Translations of all the above documents along with affidavits of
translators

Letters of Rogatory

 
 

 

 

 

 

1/16/2019 FedEx Ship Manager - Print Your Po
Case 1:03-md-01570-GBD-SN Document 4377 Filed 01/24/19 Page 3 of 3
— =
cig ol EE — OC} ezacooa
no] ad — mh Oo
O|% ae ee oe (OO Suovema=
—___ M2? | Sse = SS 25 8 3| tages
=== zo Se = ern Zor naga tog
————— a7. Se eee =| 2 OP OnS BenOzoS
a mmo = e=~ O90 -< R<aosem
a DNS | Ree S| WZ S| SsRoss
——=== o” = —— Q Sw A GBs"
—— # eee =| oT eam Sze
—— S | Seer a STSsa 8
——————— G) <o = = 2zols =m a
— no se ere=| SoM B82
= © S SS = ODOR 24 3
SSS C | SEEESESS| (Sn R72, 3?
——___—— = en An mM a 5
SS: =e, ESS Do 8
| a =~ == OS — oO m
— — == = = = = O°. aa
———_— o eee PD OVS
—— S| Bee SH 8 Gye ml 2 oe
—— = = = = a = a ml 535
eal o S = —————_ > = > o| 2 sso
——— 2 = poten = m Mir} # ese
Sd = a “3a
———— oO 08) =e — =m aos
ee (SET SS =z =
————__ m > == o 4 ©
=————— m ae = < =
————— es} PS 2 = g =
Uo 4 3 iA =
dt82178081S0tuy = B62 UZID74CGIDGAS
After printing this label:

1. Use the ‘Print button on this page to print your label to your laser or inkjet printer.
2. Fold the printed page along the horizontal line.
3, Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

Warning: Use only the printed original fabet for shipping. Using a photocopy of this label for shipping purposes js fraudulent and could
result in additional billing charges, along with the cancellation of your FedEx account number,
Use of this system constitutes your agreement io the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx
will not be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or
misinformation, unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations
found in the current FedEx Service Guide apply. Your right to recover fram FedEx for any loss, including intrinsic value of the package, loss
of sales, Income interest, profit, attorney's fees, costs, and other forms of damage whether direct, incidental, consequential, or special is
limited to the greater of $100 or the authorized declared value, Recovery cannot exceed actual documented joss.Maximum for items of
extraordinary value is $1,000, e.g. jewelry, precious metals, negotiable instruments and other items listed in our ServiceGuide. Written
claims must be filed within strict time limits, see current FedEx Service Guide.

https:/Awww.fedex.com/shipping/shipAction.handle?method=doContinue

4/9

 
